        Case 2:21-cv-00444-APG-DJA Document 13 Filed 07/21/21 Page 1 of 2



 1

 2
      MICHAEL P. LOWRY, ESQ.
 3    Nevada Bar No. 10666
      E-mail: Michael.Lowry@wilsonelser.com
 4    JONATHAN C. PATTILLO, ESQ.
      Nevada Bar No. 13929
 5    E-mail: Jonathan.Pattillo@wilsonelser.com
      6689 Las Vegas Blvd. South, Suite 200
 6    Las Vegas, NV 89119
      Tel: 702.727.1400/Fax: 702.727.1401
 7    Attorneys for Keolis Transit Services, LLC
 8
                                    UNITED STATES DISTRICT COURT
 9
                                            DISTRICT OF NEVADA
10

11    Michael Tatum, an individual.                             Case No.: 2:21-cv-444-APG-DJA
12                            Plaintiff,
                                                                Stipulation and Order to Dismiss
13     vs.                                                      Complaint With Prejudice
14    Keolis Transit Services, LLC, a corporation; DOE
      DRIVER, an individual, DOE INDIVIDUALS I-X;
15    ROE CORPORATIONS I-X,
16

17                            Defendants.
18

19
             The parties stipulate to dismiss Plaintiff’s complaint with prejudice with all parties to bear
20
      their own fees and costs.
21
      ///
22

23

24    ///
25

26
      ///
27

28
      ///

     255116305v.1
        Case 2:21-cv-00444-APG-DJA Document 13 Filed 07/21/21 Page 2 of 2




 1    DATED this 21st day of July, 2021.        DATED this 21st day of July, 2021
 2

 3                                                   ZAMAN & TRIPPIEDI, PLLC

 4
       /s/ Michael P. Lowry                           /s/ Michael Trippiedi
 5     MICHAEL P. LOWRY, ESQ.                         MICHAEL TRIPPIEDI, ESQ.
       Nevada Bar No. 10666                           Nevada Bar No. 13973
 6     JONATHAN C. PATTILLO, ESQ.                     2880 S. Jones Blvd. Suite 3
       Nevada Bar No. 13929                           Las Vegas, NV 89146
 7     6689 Las Vegas Blvd. South, Suite 200          Attorneys for Plaintiff
       Las Vegas, NV 89119
 8     Attorneys for Keolis Transit Services, LLC
 9

10
                                                            21st day of July, 2021
                                                DATED this ____
11
                                                IT IS SO ORDERED case 2:21-cv-444 is dismissed
12                                              with prejudice
13
                                                ________________________________________
14                                              UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    -2-
     255116305v.1
